Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 1 of 12 PagelD# 2

 

:
; OCT 312019 | L)

Di
EASTERN DISTRICT OF VIRGINIA CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA

 

IN THE UNITED STATES DISTRICT COURT FOR THE

Alexandria Division

 

UNITED STATES OF AMERICA UNDER SEAL
v. No. 1:19-mj-465
SOUNG PARK
AFFIDAVIT IN SUPPORT
OF CRIMINAL COMPLAINT

I, Joseph B. Hoang, Special Agent of the Federal Bureau of Investigation, Washington
(D.C.) Field Office, Northern Virginia Resident Agency, being duly sworn, depose and state the
following:

INTRODUCTION

1. 1 am an investigative or law enforcement officer of the United States, within the
meaning of Section 2510(7) of Title 18, United States Code, and I am empowered by law to
conduct investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title .
18, United States Code.

2. I have been a Special Agent with the Federal Bureau of Investigation since
December 2010. Since August 2012, I have been a member of a transnational organized crime
squad. My primary duties include the enforcement of federal laws related to crimes committed
by transnational organizations and criminal street gangs. As a special agent, | have participated
in controlled purchases of illegal narcotics: conducted visual and electronic surveillance of
subjects, targets, and criminal activities; executed arrest, search, and seizure warrants; and

interviewed many individuals involved in drug trafficking, gang, and other criminal activities.
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 2 of 12 PagelD# 3

Through my training and experience, I am familiar with the actions, habits, traits, methods, and
terminology of drug traffickers and gang members, particularly criminal street gangs operating in
the Northern Virginia area.

3. All information in this affidavit is personally known to me, has been related to me
by other law enforcement officers, witnesses, and/or confidential informants, or has been related
to me by records and documents gathered during this investigation. This affidavit contains
information necessary to support probable cause for this application. It is not intended to include
each and every fact and matter observed by me or known to the government. The inferences and
conclusions I draw from the evidence included in this affidavit are based on my training,
experience, and knowledge of the investigation. For the persons identified below as cooperating
witnesses (CWs), I refer to all of them as males irrespective of their actual gender.

PURPOSE OF AFFIDAVIT

4. This affidavit is submitted in support of a criminal complaint charging SOUNG
PARK, a/k/a Bruce Lee, with conspiracy to distribute 1000 kilograms or more of marijuana and
other controlled substances, in violation of Title 21, United States Code, Sections 841 and 846.

5. SOUNG PARK, a/k/a Bruce Lee, is a 20-year-old Korean male. SOUNG PARK

had resided in Springfield, Virginia. He was arrested on October 30, 2019, in Garden Grove,

California.
PROBABLE CAUSE
The Reccless Tigers
6. The FBI and a number of other federal law enforcement agencies, together with

state and local law enforcement agencies, have been investigating narcotics trafficking and other

criminal activity by members of a criminal street gang called the Reccless Tigers and by persons
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 3 of 12 PagelD# 4

associated with this gang. This criminal activity has occurred primarily in the Prince William
County, Fairfax County, and Loudoun County areas of Northern Virginia.

7. Through interviews with witnesses and victims; the use of confidential sources;
law enforcement actions (such as controlled purchases of narcotics); and the examination of
telephone records (including GPS data), social media accounts, financial data, and other
information, I and other law enforcement officers have been able to identify dozens of Reccless
Tigers and persons associated with them. We have also been able to link the Reccless Tigers to
the commission of numerous crimes in Northern Virginia, including drug distribution, fire
bombings, suspected homicides, malicious woundings, stabbings, robberies, burglaries, random
shootings, firearms possession and trafficking, witness and victim intimidation and tampering,
obstruction of justice, and money laundering.

8. The primary source of revenue for the Reccless Tigers is drug distribution.
Members and associates of the Reccless Tigers distribute cocaine, heroin, prescription drugs,
marijuana, vape pens, THC oils, and THC edibles.! Marijuana and THC products appear to be
the most profitable drug trafficking activity for the Reccless Tigers. For example, financial

records for one suspected member of the Reccless Tigers show proceeds from his suspected

 

' Marijuana is consumed in many different ways. Although smoking raw plant material is the most common form
of consumption, many users consume THC (the primary psychoactive ingredient of marijuana) through a wide
variety of alternative products extracted from the marijuana plant. These products (distillates and oils), contain
highly concentrated amounts of THC. Compared to marijuana in raw plant form, these concentrated distillates and
oils offer a more potent high, quicker onset of action, and a wider range of consumption methods.

Vape pens are a type of vaporizer designed specifically to vaporize marijuana distillates and oils. They are called
pens because the design of the vape device closely resembles that of a traditional pen. A vape pen consists of two
pieces: a battery and cartridge. Vape cartridges contain a mouthpiece, chamber and heating element, which is
activated upon contact with a vape battery. The chamber of a vape cartridge is filled with some type THC oil or
distillate.

Edibles are another common consumption method. Edibles are food products containing raw marijuana or
concentrated THC oils or distillates. Popular forms of edibles include drinks, baked goods, and candies.

3
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 4 of 12 PagelD# 5

marijuana sales in excess of $1.5 million over a period of two years. For example, one source of
information, stated that he sold over $400,000 worth of marijuana obtained from the Reccless
Tigers and, specifically, from Peter Le. The Reccless Tigers and their associates operate
websites and social media platforms that openly promote and advertise marijuana sales. For
example, the FBI has identified an Instagram account named Clubtiger.hustle as belonging to
Peter Le. In the summer of 2018, FBI agents have seen photographs and videos of marijuana
and cash on that Instagram account as well as clothing and other Reccless Tigers merchandise.
The Peter Le account also included links to other Reccless Tigers Instagram accounts, and on
those other accounts there were photographs of marijuana and offers of free marijuana.

9. The Reccless Tigers have adopted many traditional gang customs and rules.
Gang members go through an initiation process and are “jumped in” when they are invited to
join the gang. This involves being beaten by a number of other gang members. I have viewed
videos of gang members being jumped in. Gang members are expected to participate when
something “goes down.” If the gang gets into a fight with a rival gang or drug crew, gang
members are expected to participate in the fight on behalf of the gang. Ifa gang member does
not participate, then the member will be “checked” later. Gang members are also expected to go
on “missions,” such as retaliatory assaults and fire bombings.

10. The Reccless Tigers have communicated to gang members and their associates
that they will engage in four levels of violent retribution against anyone for disrespecting other
gang members (including cooperation with authorities), stealing from the gang, or incurring
debts to higher level gang members (typically drug debts). The first level of violence involves
burglary or vandalism of property belonging to the offending member or gang associate or his

family. The second level of violence involves an assault of the offending member. These
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 5 of 12 PagelD# 6

assaults have sometimes occurred in public. The third level of violence involves attempts to
burn down the home and/or vehicle of the offending member or gang associate. Over the course
of this investigation, I have identified 12 such fire bombings of personal residences of the
offending gang member or associate or of their families. The final level of violence involves
killing a gang member or associate. By promising and carrying out these acts of violence, the
Reccless Tigers instill discipline and fear within the gang and gain valuable “street credit” when
dealing with other criminal street gangs and organizations.

11. As a result of this investigation, since February 15, 2019, twenty-seven
individuals have been arrested and charged in this case. All of these persons are members of, or
otherwise associated with, the Reccless Tigers. On August 29, 2019, a federal grand jury
returned a 27-count indictment charging 20 defendants with conspiracy to distribute controlled
substances and related offenses, including conspiracy to distribute 1000 kilograms or more of
marijuana, to manufacture of more than 1000 marijuana plants, and to distribute more than 500
grams of cocaine (United States v. Peter Le et al., No. 1:19-cr-57 (LO)). One additional
defendant, Kevin Aaegsen, was indicted separately (No. 1:19-cr-291 (LO)).

12. On October 30, 2019, Tony Le, one of the twenty defendants charged in No. 19-
cr-57 (LO), was arrested in Garden Grove, California. Garden Grove is near Santa Ana,
California, south of Los Angeles. SOUNG PARK was with Tony Le when he was arrested.

13. The FBI had located several of the charged defendants in California (Tasneef

Chowdhury, Sang Thanh Huynh, Young Yoo, Joseph Lamborn, and Kevin Aaegsen). Over the

 

2 When I refer to the Reccless Tigers, I include within that designation predecessor and affiliate gangs such as the
Asian Boyz (a/k/a ABZ), YOUNG Korean Loks (a/k/a YKS), Korean Dragon Crew (a/k/a KDC), Sons of Gong
(a/k/a SOG), Club Tiger, Tiger Side, and Lady Tigers (a/k/a Lady Ts).
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 6 of 12 PagelD# 7

past several weeks, the FBI has attempted to locate Tony Le, in the Los Angeles area. Tony Le
had left Northern Virginia in 2016 but maintained regular contact with gang members in
Virginia, including his younger brother, Peter Le. Tony Le and Richard Pak, also charged, were
the original co-leaders of the Reccless Tigers, and Tony Le maintained that status after relocating
to California.

14. On October 30, 2019, at about 7:00 p.m., FBI surveillance agents located Tony Le
at a café in Garden Grove. Tony Le was seated with two other Asian males and one Asian
female. One of these Asian males was later identified as SOUNG PARK. One of the FBI agents
went into the café and took a picture of Tony Le. After the agent left the café, Tony Le, SOUNG
PARK, and the two others also left the café and went to a car. After rummaging through the car,
Tony Le, SOUNG PARK, and the other Asian male followed the agent and tried to surround
him. They shouted at him, “why are you taking mother fucking photos, come here mother
fucker.” The agent started running away, and they chased him. The agent then called for
assistance, and several marked police cars arrived in the area. When the police arrived, Tony Le
and SOUNG PARK fled. They ran back into the café, out the back of the café, and onto a dry
concrete riverbed, where they were eventually apprehended. The third Asian male, who was
wearing a hooded sweat-shirt and carrying a back pack, escaped.

Drug and Gang Activity Involving SOUNG PARK

15. Asnoted, I have interviewed literally dozens of cooperating witnesses (CWs). I
summarize below some of the information provided to me about SOUNG PARK.

16. | CW-1 was a member of Club Tiger and sold marijuana, cocaine, THC products,

and other drugs for the Reccless Tigers. CW-1 has entered into a plea agreement with the
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 7 of 12 PagelD# 8

government and has pled guilty in this case. I believe the following information provided by
CW-1 is credible and reliable.

17. CW-1 stated that SOUNG PARK, whom CW-1 knew had used the nick-name
Bruce Lee, was the first Reccless Tiger to have distributed marijuana to CW-1. CW-1 started
purchasing relatively small quantities of marijuana from SOUNG PARK in 2016. SOUNG
PARK subsequently “sold” CW-1 to Peter Le, meaning that CW-1 then began receiving
marijuana from Peter Le instead of SOUNG PARK. CW-1 knew that SOUNG PARK was a
~ Reccless Tiger who initially worked under Peter Le. As SOUNG PARK sold more drugs,
however, PARK moved up in the gang and began dealing directly with Tony Le, Peter Le’s older
brother.

18. | CW-2 has provided me with credible and reliable information about the Reccless
Tigers. CW-2 has not been charged in this case. CW-2 stated that from 2016 through 2018,
SOUNG PARK obtained marijuana from Young Yoo, another member of the Reccless Tigers.
CW-2 stated that SOUNG PARK obtained from one-half-pound to one-pound quantities of
marijuana from Young Yoo.

19. | CW-3 was a member of Club Tiger. CW-3 has agreed to cooperate in this case
and has been promised use immunity for truthful information provided to the government. CW-
3 was told by a Reccless Tiger (currently wanted on state charges) that SOUNG Park sold
cocaine in Annandale, Virginia. In or about 2017, CW-3 began purchasing ounce and smaller

quantities of cocaine from SOUNG PARK for subsequent distribution. The Reccless Tiger
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 8 of 12 PagelD# 9

mentioned above sent customers to CW-3 to purchase cocaine that CW-3 had received from
SOUNG PARK.

20. | CW-4 was a member of Club Tiger. CW-4 has pled guilty in this case and has
been interviewed by me and other agents. The information provided by CW-4 has proved to be
reliable and credible. CW-4 knew SOUNG PARK through Peter Le. CW-4 knew that SOUNG
PARK worked with Sang Thanh Huynh to sell cocaine. Sang Thanh Huynh is one of the
charged defendants in this case. |

21. On or about June 12, 2018, Peter Le, Dane Hughes, and Anthony Thanh Le
distributed five ounces of cocaine and three pounds of marijuana to a cooperating individual
working with local authorities and the FBL. That incident is charged as Count 13 of the Third
Superseding Indictment in No. 1:19-cr-57 (LO). CW-4 stated that the cocaine distributed by
Peter Le on June 12, 2018, had been obtained from SOUNG PARK.

22. CW-5 is cooperating in this investigation and has been promised use immunity for
truthful information. CW-5 was a member of Club Tiger. CW-5 obtained marijuana and other
controlled substances from Peter Le and other members of the Reccless Tigers. CW-5 stated that
Peter Le’s closest associates in 2017-2018 were, among others, SOUNG PARK and CW-4.
According to CW-5, Peter Le was distributing about 5 to 15 pounds of marijuana a week.
During this time, CW-5 personally observed SOUNG PARK and another member of the
Reccless Tigers bring boxes of marijuana to Peter Le’s Lorton, Virginia, apartment.

23. | CW-6 has been charged in this case. CW-6 is cooperating and is expected to
enter into a plea agreement with the government in the near future. CW-6 worked closely with
Peter Le from 2016 through 2019. CW-6 was aware that Peter Le stored marijuana at his Lorton

apartment and, later, at apartments in Merrifield, Virginia. CW-6 also collected money for Peter
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 9 of 12 PagelD# 10

Le for marijuana distributed to other members and associates of the Reccless Tigers. CW-6
stated that SOUNG PARK collected drug debts for Peter Le and the Reccless Tigers.

24. | CW-7 is cooperating in this investigation and has been promised use immunity for
truthful information. CW-7 has provided credible information about members of the Reccless
Tigers, although CW-7 has acknowledged that he minimized his own drug-related conduct in
initial interviews with the FBI. CW-7 obtained marijuana and other controlled substances from
Peter Le and CW-4, both for personal use and distribution. CW-7 has attended social functions
involving the Reccless Tigers. CW-7 identified a photograph of SOUNG PARK as a person
known to him as Bruce Lee. CW-7 stated that SOUNG PARK and Peter Le were close friends
from South County High School in Fairfax County, Virginia. CW-7 identified SOUNG PARK
as a member of the Reccless Tigers. CW-7 stated that SOUNG PARK sold marijuana for the
Reccless Tigers. CW-7 stated that he has seen SOUNG PARK with CW-4. CW-7 stated that he
has seen SOUNG PARK wearing a Versace robe, the signature garment of the Reccless Tigers.
Wearing a Versace robe is a status symbol within the gang.

25. | CW-8 is charged in this case and is cooperating. CW-8 is expected to enter into a
plea agreement with the government. CW-8 began selling drugs obtained from members of the
Reccless Tigers in 2018. CW-8 had only one encounter with SOUNG PARK. In 2018, at the
Eden Center in Falls Church, Virginia, CW-8 was involved in a gang fight involving Peter Le,
Tyler Le (charged in this case), SOUNG PARK and others. CW-8 stated that he recalled that
SOUNG PARK wore a medallion worn by other members of the Reccless Tigers.

26. | Onor about December 27, 2017, there was an internal gang fight in front of a
tattoo parlor, The Way of Ink, in Springfield, Virginia. The FBI was conducting surveillance of

the tattoo parlor, as it was a place where Reccless Tigers went to get their gang tattoos. SOUNG
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 10 of 12 PagelD# 11

PARK arrived first on December 27, and appeared to be surveying the area for the other gang
members before they arrived. When they arrived, several Reccless Tigers were observed
attacking Peter Le with a baseball bat. The FBI agents conducting surveillance intervened to
stop the fight, and the gang members fled. SOUNG PARK was not directly involved in the fight.

27. On or about March 17, 2015, in Lorton, Virginia, several Reccless Tigers,
including SOUNG PARK, attacked a victim with a metal baton at a basketball court in Lorton,
Virginia. They were heard shouting “Reccless Tigers” as they attacked the victim. SOUNG
PARK was a juvenile at the time.

28. Onor about January 8, 2016, Peter Le, Khalil Yasin (charged in this case) and
SOUNG PARK assaulted a victim in Lorton, Virginia. SOUNG PARK was a juvenile at the
time. The police officer who investigated this incident suspected that the assault occurred over a
drug deal or drug-related robbery.

29. In or about April 2016, during a week-end long party hosted by the Reccless
Tigers at a rented house in Herndon, Virginia, a victim was stabbed and died after getting in a
fight at the party with several members of the Reccless Tigers. SOUNG PARK was observed at
this party.

30. On or about February 1, 2019, Brandon White was abducted and killed by several
members of the Reccless Tigers. Brandon White had testified against David Nguyen at a
preliminary hearing in Fairfax County Circuit Court. David Nguyen, charged in this case, had
beaten up Brandon White over a drug debt to Young Yoo, also a Reccless Tiger and charged in
this case. The murder was in retaliation for Brandon White “snitching” on the Reccless Tigers.
Evidence obtained thus far indicates that Brandon White was killed between about 1:30 a.m. and

2:00 a.m. on the morning of February 1, 2019. Evidence developed thus far indicated that Peter

10
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 11 of 12 PagelD# 12

Le, Young Yoo, and Joseph Lamborn were directly involved in abducting and killing Brandon
White.

31. The FBI has reviewed telephone records of persons believed to be involved in the
murder of Brandon White. Our review of telephone records revealed that on February 1, 2019,
at 6:15 a.m., about four hours after Brandon White was killed, Young Yoo communicated with
telephone number (202) 765-7772. That was a two-second call that went to voicemail.

32. Evidence developed thus far indicates that several members of the Reccless
Tigers, including Joseph Lamborn, Young Yoo, and others, returned to the crime scene and
buried Brandon White’s body on or about February 25-26, 2019. Joseph Lamborn
communicated with telephone number (202) 765-7772 at 2:09 a.m. on February 26, 2019. Based
on records obtained by subpoenas, particularly records dealing with payments made through
Venmo accounts, which were used by the Reccless Tigers, I believe that telephone number (202)
765-7772 was being used by SOUNG PARK.

33. Based on the facts outlined above, there is probable cause to believe that,
beginning in or about 2015, and continuing thereafter until the present, in the Eastern District of
Virginia and elsewhere, SOUNG PARK, a/k/a Bruce Lee, did unlawfully, knowingly, and
intentionally combine, conspire, confederate and agree with others, both known and unknown, to
unlawfully, knowingly, and intentionally distribute 1000 kilograms or more of marijuana, a
Schedule I controlled substance, in violation of Title 21, United States Code, Sections 841 and

846.

11
Case 1:19-cr-00364-LO Document 2 Filed 10/31/19 Page 12 of 12 PagelD# 13

I declare under penalty of perjury that the statements above are true and correct to the

best of my knowledge and belief.

Respectfully submitted,
pot
at a
Me a
Jos€pl B. Hoang _
_Special Agént——
Federal Bureau of Investigation

 

Subscribed and sworn to before me
this 3/57 day of October, 2019.

KA (_ /s/

Ivan D. Davis
United States Magistrate Judge

12
